Name: Commission Regulation (EC) No 151/94 of 27 January 1994 opening a standing invitation to tender for the export of 200 000 tonnes of durum wheat held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 1 . 94 Official Journal of the European Communities No L 23/5 COMMISSION REGULATION (EC) No 151/94 of 27 January 1994 opening a standing invitation to tender for the export of 200 000 tonnes of durum wheat held by the Italian intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas 200 000 tonnes of durum wheat, held by the Italian intervention agency, should be put up for sale for export ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 3 The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 2131 /93, until the end of the third month following. Tenders submitted in response to this invitation to tender may not be accompanied by applications for export certi ­ ficates pursuant to Article 44 of Commission Regulation (EEC) No 3719/88 (4). Article 4 1 . Notwithstanding Article 7 ( 1 ) of Regulation (EEC) No 2131 /93 the time limit for submission of tenders under the first partial invitation to tender shall expire on 2 February 1994 at 13 a.m. (Brussels time). 2. The time limit for submission of tenders under the subsequent partial invitations to tender shall expire each Wednesday at 13 a.m. (Brussels time). 3 . The last partial invitation to tender shall expire on 23 March 1994. 4. The tenders shall be lodged with the Italian intervention agency. Article 5 The Italian intervention agency shall notify the Commis ­ sion of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Noti ­ fication shall be made as specified in the table in Annex II to this Regulation, to the telex or telefax numbers in Annex III. Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 The Italian intervention agency may, on the conditions laid down in Regulation (EEC) No 2131 /93, open a standing invitation to tender for the export of 200 000 tonnes of durum wheat held by it. Article 2 1 . The invitation to tender shall cover a maximum of 200 000 tonnes of durum wheat to be exported to Algeria. 2 . The regions in which the 200 000 tonnes of durum wheat are stored are stated in Annex I to this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 January 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5 . 8 . 1993, p. 22. 0 OJ No L 191 , 31 . 7 . 1993, p . 76 . (4) OJ No L 331 , 2. 12. 1988, p. 1 . No L 23/6 Official Journal of the European Communities 28 . 1 . 94 ANNEX I (tonnes) Place of storage Quantity Veneto 5 000 Emilia Romagna 58 704 Marche 36 903 Campania 7 996 Lucania 2 920 Puglia 53 371 Calabria 26 497 Sicilia 8 607 ANNEX II Standing invitation to tender for the export of 200 000 tonnes of durum wheat held by the Italian intervention agency (Regulation (EC) No 151 /94) 1 2 3 4 5 6 7 Tender No Consignment No Quantity (tonnes) Offer price (ECU/tonne) 0 Price increases ( + ) or reductions (-) (ECU/tonne) p.m. Commercial costs (ECU/tonne) Destination 1 2 3 etc . (') This price includes the increases or reductions relating to the lot to which the tender refers. ANNEX III The only numbers to use to call Brussels are [DG VI-C-1 (Attention : Messrs Thibault and Brus)] :  telex : 22037 AGREC B 22070 AGREC B (Greek characters)  telefax :  295 01 32  296 10 97  295 25 15.